OT

EE —-
* 17 novembre 2005 ON
PROTOCOLE D'ACCORD
ENTRE MIBA ET DGI MINING LTD
Entre

La Société Minière de Bakwanga SARL, immatriculée au Nouveau Registre de
Commerce de Mbuji - Mayi sous le no. 0001 et dont le siège social est sis au n°.
4, Place de la Coopération, Commune de la Kanshi à Mbuji-Mayi en République
Démocratique du Congo, dûment représentée par Messieurs Gustave Luabeya
Tshitala et Michel Haubert, respectivement Président Administrateur Déégué
et Administrateur Directeur Général, ci-après dénommée “ la MIBA ” d’une
part,

Et

DGI Mining Ltd enregistrée au n°649877, British Virgin Islands ayant son
siège social sis Palm Grove House, P.O. Box 438, Road Town, Tortola,
représentée par Monsieur DAN Gertler, Président, ci-après dénommée “ Le
Partenaire ” ou DGI Mining Ltd ou DGIM d'autre part.

Ci-après définies collectivement par les « Parties » et individuellement par une
« Partie ».

PREAMBULE

Attendu que la MIBA est détentrice de droits miniers en République
Démocratique du Congo {RDC) :

Attendu que la MIBA est désireuse de développer ces périmètres d’une manière
efficiente pour promouvoir le développement et la prospérité des contrées où

7 elle opère d’une part et d’autre part de répondre aux exigences du Code Minier
tel que promulgué par la Loi no. 7/2002 du 11 juillet 2002 ;

Considérant la nécessité pour la MIBA de recourir à des partenaires ayant des
capacités technique et financière éprouvées dans le domaine minier en vue de
procéder à l'exploration et au développement rapide de mines à l’intérieur
desdits périmètres ;

Attendu que MIBA et DGIM souhaitent se lier dans le cadre d’un joint venture
en vue de l'exploration et du développement de gisements de kimberlite dans la
zone des projets {tel que défini à l'article 2).

EN FOI DE QUOI. LES PARTIES CONVIENNENT DE CE QUI SUIT

1.

Objet

Les Parties s'engagent, dans Îe cadre d'un joint-venture, à mener des
“opérations de recherche minière, d’exploitation de gisements diamantifères
kimberlitiques ainsi que la commercialisation de la production de diamants
provenant de gisements de diamants découverts dans les zones des projets,
décrites à l’article 2 ci-après {/a zone des projets).

Zone des projets 4
La zone des projets à laquelle le présent protocole d’acçord se réfère

comprend les périmètres miniers déterminés sur le plan en annexe (4) sur
lesquels la MIBA est titulaire des droits et titres minicrs de recherche et
d’exploitation.

Actionnariat : -
Sur base du présent protocole d'accord, l’actionnariat initial de la Nouvelle
Société se présentera de la manière suivante :

3.1. MIBA et DGI Mining Ltd constitueront une nouvelle société

("ExploreCo"), aux conditions suivantes :

3.1.1. Le capital social d'ExploreCo sera réparti comme suit entre MIBA et BGI

Mining Ltd (DGIM):
- MIBA : 49%
- DGIM: 51%

3.1.2. Les parties conviennent que lorsque "ExploreCo‘” entrera dans la phase:

d'exploitation, la MIBA procédera à la mutation en faveur de l'Etat de 5%
des parts d’ExploreCo à partir de ses 49% d'actions, conformément aux
_dispositions de la Loi N°007/2002 du 11 juillet 2002 portant Code Minier.

Après cette dilution les parts sociales seront reparties comme suit:
DGIM : 51%, MIBA : 44% et ETAT RDC : 5%.

3.1.3.Les parties conviennent que la MIBA recevra de "ExploreCo‘’ des

royalties égales à un pour cent (1 %) sur le total des revenus réalisés par
"ExploreCo‘’sur les ventes de diamants de "ExploreCo‘’. Les dites
royalties seront dues par "ExploreCo‘’ dans un délai de quatorze jours à
compter de la réception par celle-ci des recettes de chacune des ventes de
diamants.

3.1.4. Une réconciliation annuelle entre les comptes relatifs aux royalties payées

à la MIBA et les royalties reflétées dans les états financiers annuels devra

3.2.

3.3

être effectuée par les commissaires aux comptes de "ExploreCo ‘’ dans les
délais les meilleurs après l’approbation officielle des états financiers de
“ExploreCo ‘’lors d’une assemblée générale des actionnaires de la
"ExploreCo ‘’ et tout montant manquant (ou tout surplus) en matière de
royalties payées à la MIBA au cours de l'exercice en question devra être
payé par "ExploreCo ‘” à la MIBA ou, le cas échéant, par la MIBA à la
"ExploreCo ‘”.

6

"ExploreCo sera constituée soit comme une Société par Actions à
Responsabilité Limitée (SARL), soit comme une Société Prdvée ‘à
Responsabilité Limitée (SPRL), laquelle pourrait faire l’abjet
ultérieurement d’une transformation en une SARL. Toutefois les Parties
conviennent que "ExploreCo ‘’démarrera sous forme d’une SPRL.

Les dispositions ci-après seront d’application aux droits superficiaires et
aux autres droits prévus par la législation en vigueur, payables à la
République Démocratique du Congo (l'Etat) uniquement en ce qui
concerne les droits et titres de la MIBA qui font partie des zones des
projets : “

3.3.1 suite à la conclusion du présent Protocole d’Accord et dans un délai
de quatorze jours à compter de la présentation à DGIM des reçus
officiels y afférents ainsi que de tout autre justificatif jugé
acceptable par DGIM, DGIM remboursera à la MIBA tous ces droits
superficiaires et autres droits prévus par la législation en vigueur
dont la MIBA est redevable à l'Etat pour l’année au cours de
laquelle le présent Protocole d'Accord est conclu;

3.3.2 suite à la conclusion des accords officiels et dans un délai de

quatorze jours à compter de la présentation à DGIM des reçus

“officiels y afférents ainsi que de tout autre justificatif jugé

acceptable par DGIM, DGIM remboursera à la MIBA tous les droits

superficiaires et autres droits prévus par la législation en vigueur

dont la MIBA est redevable pour l’année qui précède cel'e au cours

de laquelle Ile présent Protocole d’Accord est conclu; ce

remboursement sera limité aux droits superficiaires et aux autres

droits prévus par la législation en vigueur redevables à partir du 01
janvier 2004 ;

3.3.3 par la suite, DGIM remboursera annuellement à la MIBA, dans un
délai de quatorze jours à compter de la présentation à DGIM des
reçus officiels y afférents ainsi que de tout autre justificatif jugé
acceptable par DGIM, tous les droits superficiaires et autres droits
prévus par la législation en vigueur que la MIBA doit à l'Etat dans
Je cadre des droits et titres de la MIBA qui n’ont pas été exclus du
joint-venture .

>

DPAREREEREE EEE TSECT SOS

4

4 l'expression « droits superficiaires et autres droits» visée aux
articles 3.4.1, 3.4.2 et 3.4.3 sera limitée aux montants relatifs à
l'acquisition de formulaires, à l'introduction de dossiers, aux frais

relatifs à des instructions et à des vérifications, aux droits

superficiaires par carré, aux frais relatifs à la sûreté financière
comme garantie des obligations de réhabilitation de
l’environnement.

4. Structures de "ExploreCo ‘’

‘ 4.1 Explore Co sera administrée par les organes ci -après :

ie + L'Assemblée Générale des Associés
. + Le Conseil de Gérance …
+ Le Comité de Gestion

4.2. Les décisions des assemblées générales seront prises conformément aux
dispositions légales applicables, aux statuts de "ExploreCo‘’ et aux
accords détaillés. Le Président du Conseil de Gérance présidera les
séances des assemblées générales de ExploreCo.

4.3. La composition du Conseil de Gérance d'ExploreCo se fera de la manière
ci-après *

4.3.1. Le Conseil comprendra 7 Gérants, DGIM nommera 4 gérants et la MIBA
les 3 autres. Le président du Conseil de Gérance sera élu par les autres
gérants parmi les gérants proposés par la MIBA. Le Vice-président sera
élu parmi les gérants proposés par DGIM.

4.3.2. En cas de transformation ultérieure d’Explore Co en une Société par
Actions à Responsabilité Limitée, Je Conseil de Gérance sera converti en
Conseil d'Administration en vertu des dispositions légales régissant Les
Sociétés Commerciales en République Démocratique du Congo.

44, La composition du Comité de Gestion qui s’occupera de la gestion
journalière d’Explore Co se fera de la manière suivante :

4.4.1. Le Comité de Gestion comprendra quatre personnes (2 de DGIM et 2 de
MIBA). Le Directeur Gérant sera nommé parmi les représentants de DGIM
au Conseil de Gérance et le Directeur Gérant-Adjoint sera nommé parmi
les membres du Conseil de Gérance désignés par la MIBA.

4.4.2. En cas d’égalité lors d’un vote, la question devra être soumise pour
résolution au Conseil de gérance.

5. Obligations des parties
S.1, MIBA s’e gage à mettre à la disposition d'ExploreCo son savoir-faire
ainsi quy/Ses compétences et s'assurera que toutes ses concessions dans la

(D)

ee
M - DGIM
17 novembre 2005

zone des projets (y compris ses présents et futurs droits d'exploration et
d'exploitation minières, titres, permis et autorisations à l’intérieur de
cette zone des projets) seront cédées et transférées à ExploreCo.

5.2. DGIM s’engage à mettre à la disposition d'ExploreCo son savoir-faire
ainsi que ses compétences techniques et managériales, et financera les
phases d'exploration et de développement.

ii $.3. Jusqu'à ce que Explore Co soit capable de s’autofinancer elle-même,
DGIM s’engage à financer toutes les opérations (Exploration, Etudes de
faisabilité, Exploitation des mines, etc.) jusqu’à Leur bonne fin. 4

5.4. En cas de non respect des articles 3.3 et 9.1 à 9.4 du présent Protocole
d’Accord ainsi que des autres clauses qui seront spécifiées dans les
accords détaillés, la MIBA se réserve le droit de se retirer du partenariat
et recouvrer ses droits et titres miniers suivant les modalités prévues par
le Code Minier. Les clauses de défaut ainsi que les mécanismes de
résiliation de contrat seront déterminées dans les accords détaillés.

5.5. La MIBA s'engage à annexer au protocole d'accord la carte de la zone de
projets (Annexe À) ainsi que la liste des droits et titres miniers valables
et en cours de validité concernés par la superficie à céder et à transférer
et qui constituent la zone de projets (Annexe B).

6. Phase d'Exploration

Les parties feront en sorte qu'ExploreCo procède à l'exploration de gisements
de kimberlite dans la zone des projets, en accord avec les principes
suivants :

6.1. ExploreCo préparera un plan d'exploration détaillé et un budget (le "Plan”).
-<-—— Le Plan inclura un programme détaillé de travaux ainsi que le coût y
afférent pour :

6.1.1.1 la conduite d'une exploration pour les kimberlites dans toute
la zone des projets; et

6.1.1.2 la conduite d'une étude de faisabilité,

6.2 Après l'approbation du Plan par le Conseil de Gérance d'ExploreCo,
DGIM octroiera à ExploreCo un prêt au montant en capital nécessaire,
en vue de la conduite de l'exploration, conformément au Plan (le "Prèr
d'Exploration"). Ce montant produira des intérêts suivant un taux à
convenir entre parties et sera remboursé par ExploreCo sur les recettes

/

générées par les ventes à partir du moment où la phase d’exploitation
sera opérationnelle. ftel que prévu à l'Article 8),

6.3 Les parties s'assureront qu'ExploreCo utilise les ressources du Prêt
uniquement en vue de la réalisation des objectifs approuvés dans le
Plan.

6.4 ExploreCo sera en droit de confier en sous-traitance tout ou partie du
travail d'exploration et de l'étude de faisabilité.

6.5 Les résultats du travail d'exploration et de l'étude de faisabilité (les
“Résultats") relèveront de la propriété exclusive de DGIM tant
qu’ExploreCo n’aura pas remboursé le prêt d'exploration prévu à
l’article 2. Cependant, la totalité des résultats seront communiqués à
MIBA et à DGIM par ExploreCo au fur et à mesure de leur
disponibilité. ExploreCo permettra à MIBA et à DGIM le plein accès à
ses dossiers, à ses bases de données et à ses fichiers.

î 7 Phase d'exploitation

Le développement des kimberlites identifiées dans les Résultats sera régi par
les principes suivants :

7.1 Concernant chaque kimberlite identifiée dans les Résultats, ExploreCo
déterminera si une telle kimberlite doit être développée (et pourra
décider de procéder à des études supplémentaires en vue de faciliter
une telle décision).

7.2 Au cas où ExploreCo décide d’exploiter une kimberlite particulière,
MIBA mettra tout en œuvre pour garantir la mise à la disposition
d’ExploreCo de tous les titres requis pour l'exploitation de cette
.—— -  Kimberlite.

7.3 DGIM s'engage à assurer le financement de toutes les opérations
relatives à cette kimberlite et conclura tous les arrangements
financiers, à des conditions commerciales raisonnables, auxquelles les
fonds seront prêtés directement par DGIM ou par des tierces parties à
ExploreCo, en vue de permettre à ExploreCo de procéder au
développement d'une telle kimberlite (un « Prêt de Développement +).

7.4 Tout Prêt de Développement octroyé par DGIM portera intérêt aux

conditions qui seront convenues. et sera remboursé conformément aux
prescrits de l’article 8.

e}

E : - LR
bre 2005

7.5. Les parties conviennent que ExploreCo procèdera à toutes les
opérations minières en respectant les délais prévus par les articles 196

et 197 du Code Minier. .
8 Principes en matière de remboursement des prêts et de répartition des
dividendes

Les dividendes de toute production de diamants par ExploreCo seront
répartis comme suit :

8.1. premièrement, tant qu'un quelconque prêt d'actionnaires demeure la, Ja
répartition du bénéfice résultant des opérations d’ExploreCo. sera effectuée
comme suit:

8.1.1. 80% en vue du remboursement des prêts d'actionnaires, de tous intérêts
dus de leur chef, qui se seraient accumulés et n'auraient pas encore été
payés (y compris le Prêt d'Exploration et le Prêt de Développement); et

8.1.2.20% en tant que dividende proportionnel aux actionnaires d'ExploreCo ; et

8.2. deuxièmement, après remboursement total de tous les prêts d'actionnaires,
tout le bénéfice servira de dividendes à répartir proportionnellement à la

participation de chaque partie.

9. Paiement en faveur de la MIBA

9.1 En rémunération de la création du joint-venture entre les parties, DGIM
paiera à la MIBA un montant égal à deux cent cinq dollars US (US$
205.00) pour chaque kilomètre carré des zones des projets (le bonus de

signature).

°7—92 "Les paiements constituant le bonus de signature ne produiront pas

d’intérêts et ne devront pas être remboursés à DGIM que ce soit par la
MIBA ou par ExploreCo.

9.3  DGIM devra payer à la MIBA dans un délai de quatorze jours à compter
de la conclusion du présent Protocole d’Accord un montant égal à 30%
{trente pour cent) du bonus de signature (le premier paiement).

Dans un délai de quatorze jours à compter de la remise à DGIM des
attestations de libération des obligations environnementales, DGIM
procédera au paiement en faveur de la MIBA d’un montant égal à 30% du
bonus de signature (2*"* paiement). Il est bien entendu que DGIM n’est
pas tenu d’effectuer tout autre paiement relatif à des obligations

Fe r

novembre 2005

7

9.4

10.

10.1

10.2

10.2

10.2

environnementales antérieures à la date de signature du présent protocole
d'accord.

Ce montant sera payé proportionnellement à la superficie de la zone de
projet libérée.

Dans un délai de quatorze jours à compter de la conciusion des accords
officiels entre les parties, D GIM procédera au paiement en faveur de la
MIBA de vingt pour cent supplémentaire du montant initial. Le solde final
de vingt pour cent restants seront payés dans les quatorze jours après le
transfert des titres à ExploreCo. !

Commercialisation des Diamants

Tous diamants produits par ou pour le compte du joint-venture (que ce soit
avant ou après la constitution de ExploreCo) seront vendus directement à une
société affiliée de DGIM désignée à cet effet par DGIM aux conditions
habituelles applicables à de telles ventes en vigueur au moment auquel lesdites
ventes auront lieu.

Un accord de commercialisation de diamants faisant partie des accords officiels
sera conclu et comprendra des dispositions :

1 déterminant l'étendue de la participation de la MIBA en matière
d'évaluation et de commercialisation de diamants produits par le joint-
venture ; et

.2 décrivant la base sur laquelle DGIM assistera la MIBA avec la mise en
œuvre de procédures et la formation de son personnel afin que la
commercialisation de la production de diamants de fa MIBA soit
optimisée.

11. Participation d’IFC (Société financière internationale)

"it Après exécution du présent contrat, DGIM pourra se lier avec IFC et

l’autoriser à participer au présent partenariat.

11.2. Les actions de DGIM seront diluées en faveur de IFC proportionnellement

12.

aux actions cédées à IFC.

Le développement des projets sociaux

DGIM confirme son engagement à exécuter un programme de développement
social en faveur des communautés locales se trouvant dans la zone des
projets. Ces projets devront notamment porter sur des infrastructures, l’éducation,
l

a santé, l’adduct{on d’eau potable ou l’amélioration de logements).

ÿ?
"13. Confidentialité

Les parties s'engagent à traiter de façon strictement confidentielle toutes
informations de recherche minière et autres informations quelconques
échangées entre elles ou entre l’une des parties et ExploreCo.

Aucune des parties ne fera une déclaration publique concernant les affaires
d’ExploreCo sans l’accord préalable du Conseil de Gérance d’ExploreCc.

i Cet accord sera considéré comme ayant dûment commencé à partir de la date
Î de sa signature et restera en vigueur durant toute l'exécution du contrat
jusqu’à cinq ans après la cessation des relations contractuelles.

14. Force Majeure

14.1. Force Majeure, dans le cadre du présent accord, signifie toutes
circonstances échappant au contrôle raisonnable de l’une des parties y
compris (sans que l'énumération ci-après soit limitative) :

14.1.1 vandalisme, émeutes, violence de gangs et activités criminelles ;
14.1.2. révolution, invasion ou guerre (déclarée ou non) ;
14.1.3. insurrection, troubies civils, sabotage, ou attaque d’un ennemi public ;

14.1.4 actions d’autorités militaires, policières ou civiles quelconques {locales
ou étrangères) en exécution de lois en vigueur ou à venir ;

14.1.5 épidémie, quarantaine et effondrement de la santé de membres-clefs du
personnel ;

14.1.6 restriction de la libre circulation en RDC de personnes et d'équipements ;

14.1.7 interruption ou arrêt des sources habituelles de fourniture d'ouvriers, de
matériaux, de carburant, de transport, d’électricité, d’eau et d’autres
ressources et services publics nécessaires ;

771418 conflits collectifs de travail/conflits sociaux, grèves, lock-out ou tout
autre action sociale ; et

14.1.9 tremblement de terre, tornade, tempête, foudre, inondation, incendie,
pluies torrentielles ainsi que toute autre action des éléments.

14.2 Au cas où l’une des parties serait empêchée en raison de force majeure
d’exercer un droit essentiel quelconque ou de respecter une obligatio:
essentielle en vertu du présent accord : ;

14.2.1 la partie affectée par la force majeure sera dispensée de l’exécution de
l'obligation en question tant que la*situation de force majeure persiste ; et

14. 2.2 au cas-où un droit aurait dû être exercé ou une obligation aurait dû être
exécutée avant une date limite, le délai en question fera l’objet d’une
extension d’une durée égale à celle de la force majeure.

15. Processus de Kimberley

15.1 La MIBA et DGIM s'engagent à respecter les lois de la République
Démocratique du Congo ainsi que les procédures requises par le Système
de Certification Globale du Processus de Kimberley.

15.2. La MIBA et DGIM garantissent l’une envers l’autre de ne jamais faire de
la recherche ou d’exploitation minière ou d’acquérir, de conserver, de
vendre, de profiter de ou de conclure un accord quelconque relatif à des

: diamants provenant, pour autant qu’elles sachent, de zones quelconques

Î qui sont sous le contrôle de forces civiles, militaires où autres qui se
rebellent contre le gouvernement légitime du pays dans lequel cel zones
sont situées. 2

15.3 Les parties ne pourront en aucun cas conclure des transactions

| quelconques avec tout individu, association, personnes physiques ou
juridiques ou avec toute autre entité impliqués (ou suspect d'être
impliqués sur base de motifs raisonnablement valables) :

15..3.1 dans des transactions relatives à des diamants faisant l’objet de l’article
15.2 ; ou

15..3.2 dans tout commerce illégal de diamants en violation des lois d’un
gouvernement légitime.

15.4 Chacune des parties est tenue (dans la mesure où ces procédures
s'appliquent à chacune des parties) par ie respect total du Système de
Certification Globale du Processus de Kimberley tel qu’exécuté par tous
les gouvernements concernés ainsi que par toutes procédures
complémentaires ou alternatives reconnues relatives à l'identification de
diamants qui ne proviennent pas de zones de conflits visés à l’article 15.2.

15.5 Toute violation des dispositions du présent article 15 constitue un
manquement grave au présent accord.

16. Restrictions en matière d’Expatriés

7 Les parties s'engagent :

16.1 à intégrer dans la gestion de leurs opérations, à l’échelon le plus éievé
réalisable, des employés Congolais d’une manière générale, et
spécifiquement, ceux de la MIBA ayant les qualifications et l'expérience
requises ; et .

16.2 conformément à l’Ordonnance no. 74/098 du 6 juin 1974 telle que révisée
par l’Ordonnance no. 75/304 bis du 26 novembre 1975 sur la protection de
la main d’œuvre nationale, à n’embaucher, à chaque nouvelle mine
d’ExploreCo, que le minimum d’expatriés que ExploreCo estime nécessaire
pour les.opérations afférentes et de mettre en place un programme de

p>

"M6.

17.
17.

11

formation et de développement de nationaux afin que des nationaux soient
en mesure de pourvoir des postes occupés par des expatriés.

3 Sans préjudice de l’article 16.2, ExploreCo sera libre d'engager le nombre
d'expatriés nécessaires pour atteindre et maintenir la production
programmée. La MIBA va appuyer ExploreCo pour l'obtention des permis
de travail et autres autorisations administratives nécessaires (voyages,
logements etc.)

Droits et Restrictions en Matière de Transfert d'Actions

1 Chacune des parties sera en droit de transférer ses actions d'ExploleCo à
une société affiliée (à savoir, une entité qu'elle contrôle, qui la contrôle,
ou se trouvant sous le contrôle conjoint du cédant, le terme "contrôle"
signifiant la capacité de diriger les affaires de l' entité pertinente au
moyen de la détention de la majorité des actions ou des droits de vote),
pourvu que le cessionnaire accepte par écrit de se mettre à la place du
cédant aux termes des présentes et d'être lié par les dispositions des
présentes. Les transferts à des sociétés affiliées, aux termes du présent
alinéa ne seront pas sujets au droit de préemption établi à la clause 17.2.
ci-dessous.

17.2 Transfert en faveur des tierces et droit de préemption

17.2.1.1 Chacune des parties pourra transférer ses actions d’ExploreCo à un
tiers, pourvu que le cédant offre, avant de transférer lesdites acticns
à sa cocontractante dans le cadre des présentes, des conditions qui
ne soient pas moins favorables que celles offertes à l’autre partie.

17.2.1.2 Le cédant devra offrir ses actions à ladite cocontranctante par écrit,
spécifiant les termes de l’offre, dans un délai de 7 jours de sa
réception de l’offre du tiers.

12.2.1.3 L'autre partie aura alors 30 jours au cours desquels elle pourra
exercer son option d'acheter les actions du cédant, par notification
écrite à celui-ci.

17.2.1.4 Si l’autre partie exerce son droit au cours de la dite période, ie
cédant devra transférer ses actions à la cocontractante plutôt qu'au
tiers.

17.3 Changement des Droits de Contrôle.

En cas de survenance d'un changement dans le contrôle de l'une des
parties, l’autre partie aura l'option, soit d'acheter les actions d'ExploreCo
appartenant à ladite partie, à leur valeur du marché, soit de vendre ses
propres actions à ladite partie à leur valeur du marché.

PS

12

Des accords détaillés

Les parties conviennent que certaines questions seront réglées dans les
accords détaillés à rédiger dans les 45 jours à compter de la signature du
présent protocole d’accord.

18.2 Les frais des actes juridiques et autres encourus lors de la rédaction des
accords détaillés seront supportés par DGIM pour le compte de
ExploreCo. Des tels devoirs seront exécutés par les Experts de MIBA et

} ceux de DGIM.

j 18.3 Les accords suivants constituent les accords détaillés dont questidn dans
le présent protocole d’accord : è

: 18.3.1 Accord des actionnaires.

! 18.3.2 Statuts de ExploreCo.

18.33 Accord de commercialisation des diamants de ExploreCo y compris la
commission de vente et l’étendue de la participation de la MIBA à
ces opérations de commercialisation

18.3.4 Acte de cession et transfert des titres miniers.

18.3.5 La nécessité d’une majorité de 75 % de vote en faveur de toute
modification des statuts de ExploreCo et de tous les contrats
intéressés par ExploreCo, notamment les conventions à conclure avec
les sociétés affiliées des parties.

18.3.6 Le développement des projets sociaux dans la zone des projets.

18.3.7 Toutes autres affaires que les Parties souhaitent régler entre elles.

19. Amendement et Renonciation

Le présent protocole d'accord ne pourra être amendé que par un accord écrit
signé par toutes les parties aux présentes. Au cas où une disposition
‘quelconque du protocole d’accord est dénoncée par l’une des parties, cette
dénonciation n’affectera aucune des autres dispositions dudit protocole

.-_— d'accord qui continuera à produire ses effets sans cette disposition dénoncée.
Toute disposition qui serait considérée comme invalide sera remplacée par
une disposition valable qui prendrait effet à la date de la signature de
l'avenant.

20. Engagement d’exécution de bonne foi

Chacune des parties exécutera de bonne foi toutes autres actions et signera
tous autres documents qui pourraient être raisonnablement nécessaires en vue
d'exécuter les dispositions du présent Protocole d’Accord et de leur donner
plein effet — ainsi qu' aux idtentions des parties, telles que manifestées par
les présentes clauses.

çÿ

13

21. Délai de réalisation des opérations

21.1 Les parties conviennent que les travaux de recherches démarreront au
i. plus tard dans les 6 mois à dater de la conclusion du présent
j protocole d'accord.

21.2 L'exploitation de la première mine par ExploreCo devra être
| effective au plus tard dans les deux ans à dater de la présentation de
l'étude de faisabilité au conseil de gérance et la prise de décision

| par celui-ci de passer à l'exploitation.

21.3 Dans tous les cas, des opérations minières seront effpctuées
5 conformément aux délais prescrits par les articles 196 et 197 du
code minier. °

| 22. Exclusivité

La MIBA s'engage à s’abstenir en toute circonstance de négocier ou
d’octroyer des droits quelconques à une partie autre que DGIM en ce qui
concerne la recherche ou l’exploitation minière de diamants
kimberlitiques dans les zones des projets.

23. Résolution de Conflits

23.1 Tout différend ou conflit résultant de l’éxecution ou de l’interprétation
du présent protocole d'accord sera réglé à l’amiable.

23.2 A défaut d’un arrangement à l'amiable dans 45 jours à compter de la
survenance dudit différend, il sera résolu par un arbitre unique, nommé
par consentement mutuel entre les parties en conflit.

23.3 Si les parties en conflit ne peuvent se mettre d'accord sur l'identité d'un
arbitre, dans un délai de 7 jours suivant la réception par l'une des
parties d'une notification écrite d'un conflit émanant d'une autre partie,
chacune des parties au conflit nommera un arbitre et les deux arbitres
ainsi nommés agissant conjointement nommeront un troisième arbitre.

.--— 23,4 En un tel cas, le conflit sera résolu suivant le Règlement d'Arbitrage de
Ja Chambre de Commerce Internationale par trois arbitres nommés
conformément à ce Règlement.

23.5 Le lieu d'arbitrage sera Paris et La langue sera la langue française.

24. Législation applicable

Le présent protocole d'accord sera régi et interprété conformément aux
dispositions de la Loi n° 007/2002 du 11 juillet 2002 portant Code Minier en
République Démocratique du Congo, et de ses mesures d'exécution.

Toute disposition contraire aux stipulations dudit Code sera réputée non
écrite. .

14

Langue

Le présent protocole d’accord sera rédigé en deux langues : le Français et
l'Anglais, la version française faisant foi. Il peut être signé en autant
d'exemplaires dont chacun sera considéré comme un original

mais
constituant tous un seul et même accord.

26. Date d’entrée en vigueur

| Le présent protocole d’accord entrera en vigueur à la date de sa signature par
- les parties, après avoir été approuvé, préalablement à sa signature, par les
organes statutaires compétents de DGIM et de la MIBA. H

Fait à

Pour la Société Minière de
Bakwanga SARL

Pour DGI Mining Ltd

Dan Gertler

istrateur Délégué Président

TT

Lieu: Hé 94h Lieu : \ Ci
Date : AP Vevenses jé e : RON

Pieter Deboutte

Témoin

das M Ps do es Meg og À

Date : Aÿ ee ro 257 Date : Am

ANNEXE A : CARTE DE LA ZONE DE PROJET

ANNEXE B : LISTE DES TITRES ET DROITS MINIERS CONSTITUANT LA
© ZONE DE PROJET

